Citation Nr: 1213084	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for neurologic disabilities, to include residuals of Guillain-Barre syndrome and peripheral neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hepatitis to include as due to herbicides.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  Service in Vietnam and award of the Combat Infantry Badge is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the Veterans Administration (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims for service connection for a peripheral neuropathy condition and hepatitis, both to include as due to exposure to herbicides.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a hearing in April 2009 at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In decisions dated June 2009 and May 2011, the Board remanded the claims for further development.

The issue of entitlement to service connection for peripheral neuropathy to include Guillain-Barre syndrome to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not support a finding that the Veteran has a current diagnosis of hepatitis.


CONCLUSION OF LAW

Entitlement to service connection for hepatitis is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served in Vietnam.  He contends that he has had a diagnosis of hepatitis in the past and that it was caused by his exposure to Agent Orange.  See April 2009 hearing transcript at page 6.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.

As noted above, the Board has twice remanded the Veteran's claim for further evidentiary development.  In the June 2009 Remand, the Board directed VA to provide the Veteran with notice required by statute and regulation; contact the Veteran and request that he identify all treatment providers pertaining to his hepatitis disorder; verify the Veteran's service in Vietnam; provide an examination that determined the nature and etiology of the Veteran's hepatitis and provide an opinion whether it was at least as likely as not related to service.

The Record now includes notice provided to the Veteran dated June and October 2009 which, as discussed below, notified the Veteran of the required information to substantiate his claims.  In addition, the letters requested that the Veteran identify all treatment he had received for his claimed conditions.  The record includes the response of the National Personnel Records Center (NPRC) which verified the Veteran's service in Vietnam from March 10, 1967, to March 7, 1968.  Finally, an examination was performed in December 2009.  The Board requested another examination be performed in the May 2011 remand. 

The Board's May 2011 Remand directed VA to again contact the Veteran and ask that he identify any and all treatment for his hepatitis; associate all VA treatment records from March 3, 2005, onward and specifically obtain laboratory results associated with the February 2005 hepatitis examination; obtain copies of the Veteran's personnel service record and service treatment record entries from any service completed in the Army Reserve after September 1968; and, provide a medical examination that reports the etiology of hepatitis and provides an opinion whether it is related to the Veteran's active duty service. 

The record includes a May 2011 letter to the Veteran asking that he identify or provide any treatment records regarding his claimed conditions.  The Veteran's VA treatment records are included in the VA claims folder and include the February 2005 laboratory report of the hepatitis testing.  The Veteran's service personnel records are included in the VA claims folder and a February 2012 memorandum reports that the Veteran has stated that he did not serve any military reserve duty following his discharge in September 1968.  Finally, the record includes a June 2011 medical examination report that, as discussed in further detail below, satisfies the Board's requests for information sufficient to render a decision on the Veteran's claims.

Although VA is required to comply with the Board's remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  After review of the entire record, the Board finds that VA has substantially complied with both the June 2009 and the May 2011 remands.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record shows that the Veteran was informed in letters dated September 2004, June and October 2009 that to substantiate his claim for service connection the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  In accordance with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Veteran was further notified in the June and October 2009 letters of how VA determines a disability rating and an effective date.  

In addition, the Veteran was notified in all letters that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, such examination would be provided.  The issue was thereafter readjudicated in a January 2010 supplemental statement of the case.  Accordingly, the criteria set forth in 38 C.F.R. § 3.159(b)(1) and  Dingess/Hartman have been met, and the Veteran has had a meaningful opportunity to participate in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The RO has obtained the Veteran's service treatment records and VA treatment records, as well as the private records identified or provided by the Veteran and for which he has provided a release of medical information.  The Veteran has also been provided with VA medical examinations.  See 38 C.F.R. § 3.159(c) (4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4). 

The Board finds that under the circumstances of this case VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken with respect to the claims decided herein.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As noted, the Veteran presented evidence and testimony at a hearing at the RO before the undersigned VLJ.  The Board will proceed to a decision on the claims.

The Veteran contends that his claimed hepatitis resulted from exposure to Agent Orange when he served in Vietnam and he seeks service connection.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a veteran had a diagnosed disability during the pendency of his claim, service connection criteria requiring a current disability was satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran asserts that he was diagnosed in the early 1970's with hepatitis but guessed that he had it in the 1960's.  See hearing transcript at pages 6-7.  He testified that he was treated for hepatitis by a private physician with medication.  See hearing transcript at page 8.  In his August 2004 claim, the Veteran stated that he had hepatitis in 1980.

In medical examinations since the filing of his claim in August 2004, no diagnosis of hepatitis or residuals of hepatitis has been made.  The record includes the report of a February 2005 VA examiner who determined that the Veteran did not manifest any symptom of hepatitis at that time and determined that the Veteran's service treatment records did not reveal any treatment of hepatitis during active duty service.  The Veteran reported that he was diagnosed as having hepatitis in 1972, was treated by his private physician, who is now deceased, and was told to stay at home until his jaundice went away.  Physical examination revealed the abdomen was nontender in all four quadrants on palpation.  There was no hepatosplenomegaly and no hepatojugular reflux.  There were no signs of liver disease, jaundice, palmar erythema, spider angioma, malnutrition or muscle wasting.  A December 2009 VA examiner noted that there were no clinical signs of hepatitis at that time and that February 2005 laboratory reports indicated negative results for presence of  hepatitis surface antibody, hepatitis C antibody and hepatitis A antibody.  The December 2009 examiner noted that the Veteran reported that he had hepatitis 30 years prior when he took a medication for a urinary tract infection and became jaundiced.  The Veteran denied abdominal pain.  He was nontender in all four abdominal quadrants and there were no signs of hepatosplenomegaly.  Finally, a June 2011 VA examiner reported that after review of the Veteran's VA claims folder, the Veteran did not have hepatitis in August 2004.  It was also noted that there was no evidence of jaundice or malnutrition.  The abdomen was soft, nontender, and nondistended.  There was no hepatosplenomegaly or ascites.  The 2009 and 2011 examination reports are adequate as they were based on a review of the history, an examination and as sufficient information was provided to enable the Board to render an informed determination.  After review of the medical evidence, the Board finds that there is no competent medical evidence of a diagnosis of hepatitis or hepatitis residuals during the pendency of the Veteran's claim.  Hence, the evidence does not support Shedden element (1).

The Board observes that the February 2005 VA examiner made the following diagnosis: "[H]epatitis it is less likely as not that hepatitis is secondary to service because I could not find any treatments in the service medical records that points to claimant having been treated while in service."  This confusing entry was tangentially addressed in the Board's June 2009 remand.  In the remand, the Board noted that "the examiner diagnosed the Veteran as having hepatitis."  

On further review of the record and in view of the subsequent medical evidence, the Board finds now that the February 2005 examiner did not make a diagnosis of hepatitis; indeed testing taken at the time shows no evidence of hepatitis in the same way that the February 2005 examiner's physical examination of the Veteran showed no evidence of hepatitis.  Although the Board requested an explanation from a subsequent medical provider of the discrepancy between the February 2005 entry and the December 2009 finding that no hepatitis existed, the June 2011 examiner was unable to reconcile the discrepancies without resorting to speculation.  The June 2011 examiner's failure to provide an explanation, however, does not dilute the record.  In assessing the February 2005 examiner's entry in light of all the evidence of record, there was no medical basis for a diagnosis of hepatitis at that time; medical laboratory testing that the February 2005 examiner indicated was to be completed was negative for the hepatitis surface antibody, hepatitis C and hepatitis A, and there were no physical symptoms of hepatitis at that time.   The medical evidence supports a conclusion that there is no basis now for a diagnosis of hepatitis and there was no basis for such a diagnosis in February 2005.  

The Board observes that the Veteran's statements regarding a diagnosis of hepatitis in the early 1970's do not satisfy element (1).  The Veteran, as a layperson, is not competent to report his own diagnosis of hepatitis.  The diagnosis of hepatitis is beyond the expertise and capability of a layperson to observe.  To the extent that the Veteran reported that he guessed he had hepatitis in the 1960's, it is noted that the service separation examination did not find any abnormalities of the abdomen and viscera and the Veteran specifically denied jaundice and liver trouble.  Moreover, and most importantly, there is no evidence of hepatitis or residuals of hepatitis during the pendency of his claim.  Indeed, the Veteran admitted at the April 2009 hearing that he did not have current symptoms of hepatitis.  See hearing transcript at page 6.

For those reasons, the Board finds that the Veteran's claim fails as there is no evidence of a current disability.


ORDER

Entitlement to service connection for hepatitis to include as due to exposure to herbicides is denied.


REMAND

According to the February 2005 VA examiner, the Veteran reported that he has experienced intermittent numbness and tingling in his hands and feet as well as occasional soreness and aching in his legs that seems to be worsened by damp weather since the "early 70s."  The VA examinations of record have limited the opinions rendered to the symptoms first diagnosed in 1999 and no examiner has considered the Veteran's report of symptoms since the early 1970's.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011). 

Accordingly, the Board remands the claim for notice to the Veteran that he can submit records of treatment for his peripheral neuropathy symptoms from the time of his discharge.  It is noted that in January 2005, the RO attempted to obtain medical records from Dr. M. Nelson dating from 1980 to 1999.  The physician's office responded that the veteran was not seen by LKBN Neurology until February 1999 and was treated until January 2000.  It was indicated that those medical records could be requested.  Accordingly, the Veteran should be asked to either provide the records or provide authorization to VA to attempt records dating from February 1999 to January 2000 by Dr. M. Nelson or by any other medical provider who treated his peripheral neuropathy symptoms.  Reasonable attempts to obtain such records, if any, should be made.  

After obtaining medical records, the Veteran should be examined again.  The examiner should report a detailed history of the Veteran's peripheral neuropathy symptoms and other neurologic symptoms and provide an opinion as to whether the current disability is related to service.  

Finally, it is noted that the Veteran reports he had Guillain-Barre syndrome in 1999 and currently has neurologic symptoms involving the head, arms and legs.  He also reported during the examination in February 2005 that he experienced symptoms in the hands and feet since the early 1970's.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court of Appeals for Veterans Claims held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for neurologic disabilities, to include residuals of Guillain-Barre syndrome and peripheral neuropathy, to include as due to exposure to herbicides.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify records, both VA and non-VA records, that may show treatment for neurologic symptoms from the time of his discharge that are not already included in the claims folder.  

Request that the Veteran either submit records or authorize VA to attempt to obtain records on his behalf from Dr. M. Nelson dating from February 1999 to January 2000.  

Then attempt to obtain any identified records.  If sufficiently identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  After completion of the above, provide the Veteran with an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should indicate in the examination report that the claims folder was reviewed.  The examiner should obtain and report a thorough history of the Veteran's symptoms of tingling and numbness in the hands and feet from the time of his discharge from service.  In that regard, it is noted that the Veteran reported during the February 2005 examination that he has had such symptoms since the early 1970's.  The examiner should report the nature and extent of any Guillain Barre-syndrome or its residuals and peripheral neuropathy symptoms currently manifested by the Veteran.  The examiner's attention is directed to the March 2010 examination report in which the Veteran reported numbness and tingling in his arms and legs as well as the right side of his face.  

The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current peripheral neuropathy symptoms are related to his active duty service, including his presumed exposure to herbicides therein.  The examiner should also provide an opinion as to whether it is at least as likely as not that Guillain-Barre syndrome or its residuals are related to active duty service, including his presumed exposure to herbicides therein.  

3.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


